Citation Nr: 1533365	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-20 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to December 12, 2007, and in excess of 20 percent from March 1, 2008 for residuals, post arthroscopy and menisectomy, left knee (left knee disability).

2.  Entitlement to a separate disability rating of 10 percent for a left knee disability (on the basis of instability).

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability (on the basis of limitation of motion).

4.  Entitlement to a rating in excess of 10 percent for a right knee disability (on the basis of instability).

5.  Entitlement to a separate disability rating for a right knee disability (on the basis of residuals of a meniscectomy).

6.  Entitlement to a separate disability rating for a left knee disability (on the basis of residuals of a meniscectomy).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions rendered for the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).

By rating decision in June 2008, the RO granted a temporary 100 percent disability rating based on surgery and the need for convalescence for the left knee disability from December 12, 2007, to March 1, 2008.  Later, by rating decision in March 2009, the RO granted an increased 20 percent disability rating for the Veteran's left knee disability, effective March 1, 2008.  However, inasmuch as a higher rating is available for the left knee disability prior to December 12, 2007 and after March 1, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  Throughout the period of appeal, flexion of the Veteran's left knee was limited, with pain, to 100 degrees; extension was full.

2.  The Veteran has mild instability of the left knee, as well as frequent locking and pain.  .

3.  Throughout the period of appeal, flexion of the Veteran's right knee was limited, with pain, to 100 degrees; extension was full.

4.  The Veteran has mild instability of the right knee, as well as frequent locking and pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to December 12, 2007, and in excess of 20 percent from March 1, 2008, for limitation of motion of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2014).

2.  Extending every benefit of the doubt to the Veteran, the criteria for a separate 10 percent disability rating for instability of the left knee have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a disability rating of 20 percent for limitation of motion of the right knee have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2014).

4.  The criteria for a disability rating in excess of 10 percent for instability of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2014).

5.  The criteria for a disability rating of 20 percent for residuals of a meniscectomy of the right knee have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).

6.  The criteria for a disability rating of 20 percent for residuals of a meniscectomy of the left knee have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A September 2008 letter notified the Veteran of the requirements to substantiate his claims.  This letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his rating claims and informed the Veteran how VA rates a disability and determines an effective date.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the Veteran was provided a VA examination most recently in January 2015.  The examiner considered the Veteran's statements, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The Board previously remanded these claims to obtain updated VA treatment records, records from the Social Security Administration, and an updated VA medical examination.  The requested VA treatment records have been obtained and associated with the VBMS file.  In January 2015, the SSA informed VA that they could not supply records for the Veteran, as the Veteran's medical records had been destroyed.  SSA specified that further attempts to obtain the Veteran's SSA records would be futile.  The requested VA medical examination was provided in January 2015.  In light of these actions, the Board finds there has been compliance with the prior remand directives.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated as follows:
 
A 10 percent disability rating is assigned for flexion limited to 45 degrees;  
A 20 percent disability rating is assigned for flexion limited to 30 degrees; and 
A 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:

A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees.  

See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2014). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

B.  Left Knee Disability, Rated As 10 Percent Disabling Prior to December 12, 2007, and 20 Percent Disabling From March 1, 2008

The Veteran filed the present claim for an increased rating for his left knee disability in December 2007.  For the time period pertinent to this claim, the Veteran has received disability ratings of a 10 percent prior to December 12, 2007; a temporary 100 percent rating on the need for convalescence from December 12, 2007 to March 1, 2008, and a 20 percent rating thereafter.

A January 2007 VA treatment record contains the Veteran's complaints of persistent left knee pain with popping and grinding.  The knee was observed to be stable.

In December 2007, the Veteran underwent a left knee arthroscopy.

On VA compensation and pension examination in May 2008, the Veteran reported that his left knee "popped" at least three times a week.  When his knee "popped," he experienced a 10 out of 10 shooting pain that lasted for five to ten seconds.  At least four days a week he experienced aching and throbbing pain.  Flexion of the left knee was to 130 degrees with pain at 110 degrees.  Extension of the left knee was to 0 degrees.  The left knee was stable to varus and valgus stress.  

On VA compensation and pension examination in October 2008, the Veteran complained of pain and instability in his left knee, and the average pain on the left side rated a 9.  He wore braces on both of his knees all of the time.  Knee injections had given him moderate relief from pain.  Left knee flexion was to 110 degrees with pain, and extension was full.  The left knee was objectively deemed stable.

A July 2009 VA treatment note reflects that the Veteran experienced bilateral knee pain.  He received a Hyalgan shot.  The bilateral knees were noted to be stable to varus and valgus stress.

In October 2011, the Veteran received bilateral knee injections.  The range of motion was from 0 to 110 degrees.

During a February 2012 VA physical therapy session, the Veteran complained of his left knee locking and popping.  The active range of motion of the left knee was measured from 0 to 110 degrees with pain.  

On VA compensation and pension examination in December 2012, the Veteran reported that he experienced flare-ups that impacted his ability to stoop and bend.  He had received joint injections, therapy, and a knee brace.  Left knee flexion was to 140 degrees with pain at 105 degrees.  Left knee extension was to 0 degrees without pain.  Repetitive use testing did not result in additional functional loss.  There was no objective evidence of instability or subluxation of either knee.  Episodes of joint pain and locking were reported.  The examiner indicated that the Veteran would require increased time to complete certain occupational tasks such as climbing, stooping, kneeling, and crouching.

In July 2014, the Veteran was assessed by a VA treatment provider with left knee pain with instability.

In August 2014, the Veteran was treated for bilateral knee pain.  The Veteran complained of knee pain on exercise and instability with his knee subluxating side to side.  It was noted that the Veteran wore braces.  On objective examination, the Veteran had a full range of motion without crepitus.  The diagnosis given was painful knees.

On VA compensation and pension examination in January 2015, the Veteran described experiencing pain with weight bearing and a decreased ambulatory ability.  Left knee flexion was to 100 degrees, and extension was to 0 degrees.  Pain was noted on examination with weight bearing.  Repetitive use testing did not result in additional functional loss.  No flare-ups were reported.  No subluxation or instability was demonstrated for either knee.  There was history of right and left knee meniscectomies.  The examiner opined that the Veteran would have severe difficulty with any tasks requiring prolonged ambulation, jumping, running, or any other strenuous activities impacting the knees.

Concerning limitation of motion, there is no basis for assignment of a higher disability rating under DC 5260 (for limitation of flexion) at any time during the course of the appeal.  The evidence reflects that flexion of the left knee was limited, at worst, to 100 degrees, with consideration of pain.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.  These findings do not meet the criteria even for the currently assigned staged ratings of 10 and 20 percent, much less for a higher rating at any time throughout the period of appeal.

The Board also finds that the weight of the evidence is against awarding a higher disability rating throughout the period of appeal under Diagnostic Code 5261 (for limitation of extension).  For this time period, the evidence reflects that extension of the left knee was limited, at worst, to 0 degrees, with consideration of pain.  These findings do not meet the criteria even for the currently assigned staged ratings under Diagnostic Code 5261, much less for a higher rating.

Turning to instability, the Board concludes that assignment of a separate compensable rating under DC 5257 is warranted.  Instability was noted by VA examiners both in July 2014 and August 2014.  However, the record suggests that the instability of the left knee is best characterized as mild; although the Veteran has asserted that his left knee is unstable, multiple VA examiners indicated that the Veteran's left knee was stable to varus and valgus stress.  See treatment records from January 2007, May 2008, October 2008, July 2009, December 2012, January 2015.  The Board finds that the objective medical evidence outweighs the Veteran's subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  In light of these medical records, the Board finds that a separate 10 percent rating, but no higher, is warranted for mild instability of the left knee, pursuant to Diagnostic Code 5257.

Consideration of alternative Diagnostic Codes will be made further below.

C.  Right Knee Disability, Rated as 10 Percent Disabling on the Basis of Instability and 10 Percent Disabling on the Basis of Limitation of Flexion

The Veteran filed the present claim for an increased rating for his right knee disability in August 2008.  For the time period pertinent to this claim, the Veteran has received disability ratings of 10 percent for limitation of motion and 10 percent for instability.

On VA compensation and pension examination in October 2008, the Veteran complained of pain and instability in his right knee.  He said that the average pain in the right knee rated a 7 on a 1 (low) to 10 (high) pain scale.  He wore braces on both of his knees all of the time.  Knee injections had given him moderate relief from pain.  Right knee flexion was to 110 degrees with pain, and extension was full.  Both knees were objectively deemed stable.

A July 2009 VA treatment note reflects that the Veteran experienced bilateral knee pain.  He received a Hyalgan shot.  The bilateral knees were noted to be stable to varus and valgus stress.

In October 2011, the Veteran received bilateral knee injections.  The range of motion was from 0 to 110 degrees.

On VA compensation and pension examination in December 2012, the Veteran reported that he experienced flare-ups that impacted his ability to stoop and bend.  He had received joint injections, therapy, and a knee brace.  Right knee flexion was to 140 degrees with pain at 105 degrees.  Right knee extension was to 0 degrees with no evidence of pain.  Repetitive use testing did not result in additional functional loss.  There was no objective evidence of instability or subluxation of either knee.  Episodes of joint pain and locking were reported.  The examiner indicated that the Veteran would require increased time to complete certain occupational tasks such as climbing, stooping, kneeling, and crouching.

In August 2014, the Veteran was treated for bilateral knee pain.  The Veteran complained of knee pain on exercise and instability with his knee subluxating side to side.  It was noted that the Veteran wore braces.  On objective examination, the Veteran had a full range of motion without crepitus.  The diagnosis given was painful knees.

An MRI taken in September 2014 of the right knee revealed a complex tear in the posterior horn of the right medial meniscus with mild joint effusion.

On VA compensation and pension examination in January 2015, the Veteran described experiencing pain with weight bearing and a decreased ambulatory ability.  Right knee flexion was to 100 degrees, and extension was to 0 degrees.  Pain was noted on examination with weight bearing.  Repetitive use testing did not result in additional functional loss.  No flare-ups were reported.  No subluxation or instability was demonstrated for either knee.  There was history of right and left knee meniscectomies.  The examiner opined that the Veteran would have severe difficulty with any tasks requiring prolonged ambulation, jumping, running, or any other strenuous activities impacting the knees.

Concerning limitation of motion, there is no basis for assignment of a higher disability rating under DC 5260 (for limitation of flexion) at any time during the course of the appeal.  The evidence reflects that flexion of the right knee was limited, at worst, to 100 degrees, with consideration of pain.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.  These findings do not meet the criteria even for the currently assigned rating of 10 percent, much less for a higher rating at any time throughout the period of appeal.  However, given the functional loss as described by the examiners, the Board finds that an increased rating of 20 percent is warranted on the basis of limitation of motion of the right knee.  

The Board also finds that the weight of the evidence is against awarding a higher disability rating throughout the period of appeal under Diagnostic Code 5261 (for limitation of extension).  For this time period, the evidence reflects that extension of the right knee was limited, at worst, to 0 degrees, with consideration of pain.  These findings do not meet the criteria even for a noncompensable  rating under Diagnostic Code 5261, much less for a higher rating.

Turning to instability, the Board concludes that a rating in excess of the currently assigned 10 percent under DC 5257 is not warranted at any time throughout the period of appeal.  Instability was noted by a VA examiner in April 2014.  However, the record suggests that the instability of the right knee is best characterized as mild; although the Veteran has asserted that his right knee is unstable, VA examiners indicated that the Veteran's right knee was stable to varus and valgus stress.  See treatment records from October 2008, July 2009, December 2012, January 2015.  The Board finds that the objective medical evidence outweighs the Veteran's subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  In light of these medical records, the Board finds that a rating in excess of 10 percent rating is not warranted at any time during the period of appeal for instability of the right knee, pursuant to Diagnostic Code 5257.

Consideration of alternative Diagnostic Codes will be made further below.

D.  Both Knees

The evidence of record reflects that Veteran also has a meniscal condition, that throughout has been characterized by frequent locking and pain in both knees.  Therefore, a separate 20 percent rating is warranted under Diagnostic Code 5258.  

However , no higher or alternative rating under a different Diagnostic Code can be applied.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), Diagnostic code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (for genu recurvatum).  

The Veteran's bilateral knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move both of his knees, albeit with some limitation of motion, so they are clearly not ankylosed.  Moreover, the Board notes that the Veteran is being compensated for all his symptomatology under DCs 5260, 5257, and 5258 to include consideration of all the pertinent regulatory factors, such as functional loss.  

The Board notes that the Veteran's functional loss was considered, in excess of that noted above, as the medical evidence shows that the Veteran has consistently complained of pain in both knees.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability ratings now currently assigned.  Moreover, although the Veteran had pain on repetitive motion that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  Nor is there objective evidence of calculable decreased motion on repetition due to fatigue, weakness, incoordination, or lack of endurance.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disabilities.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for either knee, in excess of what was discussed above.

E.  Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his bilateral knee disabilities on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

"Except as otherwise provided in [the rating] schedule, the disabilities arising from a single disease entity ... are to be rated separately as are all other disabling conditions, if any." 38 C.F.R. § 4.25(b) (2014). However, "[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided." 38 C.F.R. § 4.14 (2014). The rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered. Brady v. Brown, 4 Vet.App. 203, 206 (1993). When determining whether separate evaluations are warranted, "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Esteban v. Brown, 6 Vet.App. 259, 262 (1994). In short, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions." Murray v. Shinseki, 24 Vet.App. 420, 423 (2011) (quoting Esteban, 6 Vet.App. at 262).

The Veteran's service-connected knees are manifested by symptoms of chronic pain which impacts his ability to function. These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40 ; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37 . In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, such that application of the schedule will appropriately compensate a Veteran. See 38 C.F.R. § 4.1 (2014) ("Essentials of evaluative rating").

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Accordingly, there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not specifically indicated that he is unemployed or unemployable as result of his service-connected disability on appeal and the Board finds that the evidence does not reasonably raise such an issue.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed nor has the evidence raised the issue that his service-connected disability on appeal prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  A rating in and of itself is an indication of occupational impairment.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to December 12, 2007, and in excess of 20 percent from March 1, 2008 for residuals, post arthroscopy and menisectomy, left knee, is denied..

Entitlement to a separate disability rating of 10 percent, but no higher, for residuals, post arthroscopy and menisectomy, left knee (on the basis of instability) is granted.

Entitlement to a disability rating of 20 percent, but no higher, for a right knee disability (on the basis of limitation of motion) is granted.

Entitlement to a disability rating in excess of 10 percent for a right knee disability (on the basis of instability) is denied.

Entitlement to a separate disability rating of 20 percent, for residuals, post arthroscopy and menisectomy, left knee (on the basis of residuals of a meniscectomy) is granted.

Entitlement to a separate disability rating of 20 percent, for residuals, post arthroscopy and menisectomy, right knee (on the basis of residuals of a meniscectomy) is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


